Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT AGREEMENT is made as of the 6th day of May, 2007 effective as of 
April 1, 2007.

BETWEEN:

(1)

Ness Technologies, Inc.

 

a Delaware Corporation

 

of Kiryat Atidim,Israel

 

(hereinafter including any subsidiary the “Company”)

(2)

Mr. Tuvia Feldman

 

(the “Executive”)

 

WHEREAS, the Parties have previously entered into an Employment Agreement dated
as of December 12, 1995 and addendum as of August 27, 2000 (the “Employment
Agreement”), setting forth the terms and conditions of the employment
relationship of the Executive with the Company;

WHEREAS, the Parties desire to amend the provisions of the Employment Agreement
in the manner hereinafter appearing:

NOW, THEREFORE, in consideration of the premises, and intending to be legally
bound, the parties hereto hereby agree as follows:

1.                     In this Agreement, unless there is something in the
subject or context inconsistent therewith, capitalized terms appearing in this
Agreement shall have the meaning assigned to them in the Employment Agreement

2.                   The employment term is hereby extended until 31.12.08. This
extension will not derogate from Section H to the Employment Agreement.

3.                     The Executive  is hereby granted a sign up grant of
135,000$ (gross in NIS) that shall be paid  upon the execution of this
agreement. Should the Executive resign before 31.12.08 the grant will be
proportionately reduced and any excessive payment may be set off against any 
payment due to him by the Company.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

Ness Technologies Inc.

BY:

/s/ AHARON FOGEL

 

 

/s/ ISSACHAR GERLITZ

 

 

Aharon Fogel

 

 

Issachar Gerlitz

 

Title:

Chairman of the board

 

 

President & CEO

 

The Executive

 

 

 

 

BY:

 

 

 

/s/ TUVIA FELDMAN

 

 

 

 

 

Tuvia Feldman

 

 


--------------------------------------------------------------------------------